Order granting plaintiff’s motion to strike out the answer of defendant Abraham Meskin and for summary judgment in an action upon a promissory note, upon wMeh said defendant was an indorser, and judgment entered thereon affirmed, in so far as appealed from, with ten doEars costs and disbursements. Assuming, without deciding, that the defenses were sufficient upon their face, the affidavits do not reveal an issue of fact requiring a trial. The appeEant’s own version of the arrangement under wMeh he indorsed certam notes required that he should indorse the notes that were the successors of aE the notes he indorsed in the first instance. The appeEaht’s affidavits disclose affirmatively that he was obEgated to indorse a note in the sum of $3,000, wMeh he did not indorse, and, therefore, Ms having indorsed another note wMeh was the successor of an unindorsed note and wMeh is in the same amount as the note he should have indorsed discloses no grievance of wMeh he can complam, but, on the contrary, necessitates the view that the indorsement of the note sued upon was *620not due to mistake but was in lieu of Ms failure to indorse a corresponding note of the earlier due date in the same amount as the note indorsed. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.